Citation Nr: 0535183	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  05-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from October 31, 1967 
to October 11, 1969, and he had 5 months and 3 days of active 
service prior to October 31, 1967.  The appellant is the 
widow of the veteran.  The veteran died in September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In October 2005, the Board received a statement from the 
appellant's attorney-representative.  In the statement, the 
appellant's attorney-representative indicated that the 
appellant desired either a hearing at the RO before the Board 
or a videoconference hearing with the Board.  Thus, this case 
needs to be returned to the RO so that a Travel Board hearing 
or a videoconference hearing may be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

Contact should be made with the 
appellant's attorney-representative to 
clarify whether the appellant desires a 
Travel Board hearing before the Board or 
a videoconference hearing with the Board.  
The RO should place the appellant's name 
on the docket for the requested hearing 
before the Board, according to the date 
of her request for such a hearing.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


